UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 08-7316



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MARTELL WHITAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Margaret B. Seymour, District Judge.
(0:98-cr-01016-MBS-1)


Submitted:   September 17, 2008            Decided:   October 14, 2008


Before NIEMEYER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Martell Whitaker, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Martell   Whitaker   appeals   the    district   court’s   order

denying   his   motion   for   reduction   of    sentence,    18     U.S.C.

§ 3582(c)(2) (2000).     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. United States. v. Whitaker, No. 0:98-cr-01016-

MBS-1 (D.S.C. filed July 21, 2008; entered July 22, 2008).               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                   2